Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of

 

November 17, 2016

 

among

 

ARCH COAL, INC.,

 

and

 

THE SHAREHOLDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

ARTICLE 1
DEFINITIONS

 

 

 

Section 1.01. Definitions

1

Section 1.02. Other Definitional and Interpretative Provisions

4

 

 

ARTICLE 2
REGISTRATION RIGHTS

 

 

 

Section 2.01. Demand Registration

5

Section 2.02. Piggyback Registration

7

Section 2.03. Shelf Registration

8

Section 2.04. Lock-Up Agreements

10

Section 2.05. Registration Procedures

10

Section 2.06. Free Writing Prospectus

14

 

 

ARTICLE 3
INDEMNIFICATION AND CONTRIBUTION

 

 

 

Section 3.01. Indemnification by the Company

14

Section 3.02. Indemnification by Participating Shareholders

15

Section 3.03. Conduct of Indemnification Proceedings

15

Section 3.04. Contribution

16

Section 3.05. Participation in Public Offering

17

Section 3.06. Cooperation by the Company

18

 

 

ARTICLE 4
MISCELLANEOUS

 

 

 

Section 4.01. Binding Effect; Assignability; Benefit

18

Section 4.02. Notices

18

Section 4.03. Waiver; Amendment; Termination

19

Section 4.04. Governing Law

19

Section 4.05. Jurisdiction

19

Section 4.06. WAIVER OF JURY TRIAL

20

Section 4.07. Specific Enforcement

20

Section 4.08. Counterparts; Effectiveness

20

Section 4.09. Entire Agreement

20

Section 4.10. Severability

21

Section 4.11. Restrictions of Transfer

21

Exhibit A       Joinder Agreement

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

AGREEMENT dated as of November 17, 2016 among Arch Coal, Inc., a Delaware
corporation (the “Company”), and the Shareholders party hereto as listed on the
signature pages, including any Permitted Transferees (collectively, the
“Shareholders”).

 

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.(a) The following terms, as used herein, have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company.  For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which the
Federal Reserve Bank of New York is closed.

 

“Class A Common Shares” means the Class A common shares, par value $0.01 per
share, of the Company and any shares into which such Class A Common Shares may
thereafter be converted or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Public Offering” means the Company’s initial Public Offering.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

1

--------------------------------------------------------------------------------


 

“Monarch” means collectively, any one or more of the signatory funds to this
Agreement, and shall include, if Monarch shall have Transferred any of its
Class A Common Shares to any of its Permitted Transferees and assigned its
rights as “Monarch” hereunder in connection therewith, Monarch and such
Permitted Transferees, taken together, and any right, obligation or action that
may be exercised or taken at the election of Monarch may thereafter be taken at
the election of Monarch and such Permitted Transferees as may be agreed by them.

 

“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Class A Common Shares are Transferred by such Shareholder other than a Transfer
in a registered offering or pursuant to Rule 144 under the Securities Act if and
to the extent such Shareholder designates such Person as a Permitted Transferee
entitled to rights hereunder pursuant to Section 4.01(b).

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act, other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.

 

“Registrable Securities” means, at any time, any Class A Common Shares owned by
a Shareholder and any securities issued or issuable in respect of such
securities by way of conversion, exchange, stock dividend, split or combination,
recapitalization, merger, consolidation, other reorganization until (i) a
registration statement covering such Class A Common Shares has been declared
effective by the SEC and such Class A Common Shares have been disposed of
pursuant to such effective registration statement, (ii) such Class A Common
Shares are sold under circumstances in which all of the applicable conditions of
Rule 144 (or any similar provisions then in force) under the Securities Act are
met and any restrictive legends and stop transfer restrictions are removed or
(iii) such Class A Common Shares may, in the written opinion of U.S. counsel, be
resold publicly without subsequent registration under the Securities Act and the
holder thereof beneficially owns not more than 5% of the outstanding Class A
Common Shares.

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered),

 

2

--------------------------------------------------------------------------------


 

(iii) expenses in connection with the preparation, printing, mailing and
delivery of any registration statements, prospectuses and other documents in
connection therewith and any amendments or supplements thereto, (iv) security
engraving and printing expenses, (v) reasonable fees and disbursements of
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.05(h)), (vi) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration, (vii) fees
and expenses in connection with any review by FINRA of the underwriting
arrangements or other terms of the offering, and all fees and expenses of any
“qualified independent underwriter,” including the fees and expenses of any
counsel thereto, (viii) fees and disbursements of underwriters customarily paid
by issuers or sellers of securities, but excluding any underwriting fees,
discounts and commissions attributable to the sale of Registrable Securities and
any fees and expenses of counsel for the underwriters incurred in connection
with any registration of the Registrable Securities (except for fees referred to
in clause (vii) above), (ix) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (x) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xi) expenses relating to
any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xii) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xiii) all out-of pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.05(m).

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, so long as such Person shall
“beneficially own” (as such term is defined in Rule 13d-3 or 13d-5 of the
Exchange Act) any Registrable Securities.

 

“Transfer” means, with respect to any Class A Common Shares, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber,

 

3

--------------------------------------------------------------------------------


 

hypothecate, charge or otherwise transfer such Class A Common Shares or any
participation or interest therein, whether directly or indirectly, or agree or
commit to do any of the foregoing and (ii) when used as a noun, a direct or
indirect sale, assignment, disposition, exchange, pledge, encumbrance,
hypothecation, charge or other transfer of such Class A Common Shares or any
participation or interest therein or any agreement or commitment to do any of
the foregoing.

 

(b)                   Each of the following terms is defined in the Section set
forth opposite such term:

 

Term

 

Section

Company

 

Preamble

Damages

 

3.01

Demand Registration

 

2.01(a)

Indemnified Party

 

3.03

Indemnifying Party

 

3.03

Inspectors

 

2.05(g)

Lock-Up Period

 

2.04

Maximum Offering Size

 

2.01(e)

Piggyback Registration

 

2.02(a)

Records

 

2.05(g)

Registering Shareholders

 

2.01(a)

Requesting Shareholder

 

2.01(a)

Shelf Registration

 

2.03

Underwritten Takedown

 

2.03

 

Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified.  All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Exhibit but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.  References
to any Person include

 

4

--------------------------------------------------------------------------------


 

the successors and permitted assigns of that Person.  References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.

 

ARTICLE 2
REGISTRATION RIGHTS

 

Section 2.01.  Demand Registration. (a) Subject to Section 2.03, if the Company
shall receive a request from Monarch (in this case, Monarch shall be referred to
herein as the “Requesting Shareholder”) that the Company effect the registration
under the Securities Act of all or any portion of the Requesting Shareholder’s
Registrable Securities, and specifying the intended method of disposition
thereof, then the Company shall promptly give notice of such requested
registration (each such request shall be referred to herein as a “Demand
Registration”) at least 5 Business Days prior to the anticipated filing date of
the registration statement relating to such Demand Registration to any other
Shareholders (if any) and thereupon shall use its commercially reasonable
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of:

 

(i)             all Registrable Securities for which the Requesting Shareholder
has requested registration under this Section 2.01, and

 

(ii)          subject to the restrictions set forth in Sections 2.01(e) and
2.02, all other Registrable Securities of the same class as those requested to
be registered by the Requesting Shareholder that any Shareholders (all such
Shareholders, together with the Requesting Shareholder, the “Registering
Shareholders”) have requested the Company to register pursuant to Section 2.02,
by request received by the Company within 3 Business Days after such
Shareholders receive the Company’s notice of the Demand Registration,

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered, provided that, the Company shall not be obligated to effect a Demand
Registration unless the aggregate proceeds expected to be received from the sale
of the Registrable Securities requested to be included in such Demand
Registration equals or exceeds $35,000,000 or such lesser amount that
constitutes all of the Requesting Shareholder’s Registrable Securities.  In no
event shall the Company be required to effect more than one Demand Registration
hereunder within any six-month period or more than three Demand Registrations in
the aggregate.

 

(b)                   Promptly after the expiration of the 3-Business Day-period
referred to in Section 2.01(a)(ii), the Company will notify all Registering
Shareholders of the

 

5

--------------------------------------------------------------------------------


 

identities of the other Registering Shareholders and the number of shares of
Registrable Securities requested to be included therein.  At any time prior to
the effective date of the registration statement relating to such registration,
the Requesting Shareholder may revoke such request, without liability to any of
the other Registering Shareholders, by providing a notice to the Company
revoking such request.  A request, so revoked, shall be considered to be a
Demand Registration unless such revocation arose out of the fault of the
Company.

 

(c)                    The Company shall pay all Registration Expenses in
connection with each Demand Registration.

 

(d)                   A Demand Registration shall not be deemed to have occurred
unless the registration statement relating thereto (i) has become effective
under the Securities Act and (ii) has remained effective for a period of at
least 30 days (or such shorter period in which all Registrable Securities of the
Registering Shareholders included in such registration have actually been sold
thereunder), provided that such registration statement shall not be considered a
Demand Registration if, after such registration statement becomes effective,
(1) such registration statement is interfered with by any stop order, injunction
or other order or requirement of the SEC or other governmental agency or court
and (2) less than 75% of the Registrable Securities included in such
registration statement have been sold thereunder.

 

(e)                    If a Demand Registration involves an underwritten Public
Offering and the managing underwriter advises the Company and the Requesting
Shareholder that, in its view, the number of shares of Registrable Securities
requested to be included in such registration (including any securities that the
Company proposes to be included that are not Registrable Securities) exceeds the
largest number of shares that can be sold without having an adverse effect on
such offering, including the price at which such shares can be sold (the
“Maximum Offering Size”), the Company shall include in such registration, in the
priority listed below, up to the Maximum Offering Size:

 

(i)         first, all Registrable Securities requested to be registered by the
Requesting Shareholder (allocated, if there is more than one Requesting
Shareholder and if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such entities on the basis of the relative number of
Registrable Securities so requested to be included in such registration by
each),

 

(ii)      second, all Registrable Securities requested to be included in such
registration by any other Registering Shareholder (allocated, if necessary for
the offering not to exceed the Maximum Offering Size, pro rata among such other
Shareholders on the basis of the relative number of

 

6

--------------------------------------------------------------------------------


 

Registrable Securities so requested to be included in such registration by each
such Shareholder), and

 

(iii)                 third, any securities proposed to be registered by the
Company or for the account of any other third party.

 

(f)                     Upon notice to the Requesting Shareholder, the Company
may postpone effecting a registration pursuant to this Section 2.01 (a) at any
time during its regular quarterly blackouts applicable to insiders (“Quarterly
Blackouts”) and (b) at any other time, for a reasonable time specified in the
notice but not exceeding 90 days in the aggregate during any twelve month period
in the case of this clause (b) (which period may not be extended or renewed), in
each case if either of the following conditions is present: (i) the Company
reasonably determines that effecting the registration would materially and
adversely affect an offering of securities of the Company the preparation of
which had then been commenced or (ii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company.

 

Section 2.02.  Piggyback Registration.  (a) If the Company proposes to register
any Class A Common Shares under the Securities Act (other than (i) a Shelf
Registration, which will be subject to the provisions of Section 2.03); provided
that any Underwritten Takedown will be subject to this section or (ii) a
registration on Form S-8, S-4 or F-4, or any successor forms, relating to
Class A Common Shares issuable upon exercise of employee stock options or in
connection with any employee benefit or similar plan of the Company or in
connection with a direct or indirect acquisition by the Company of another
Person), whether or not for sale for its own account, the Company shall each
such time give prompt notice at least 5 Business Days prior to the anticipated
filing date of the registration statement relating to such registration to each
Shareholder, which notice shall set forth such Shareholder’s rights under this
Section 2.02 and shall offer such Shareholder the opportunity to include in such
registration statement the number of Registrable Securities of the same class or
series as those proposed to be registered as each such Shareholder may request
(a “Piggyback Registration”), subject to the provisions of Section 2.02(b). 
Upon the request of any such Shareholder made within 3 Business Days after the
receipt of notice from the Company (which request shall specify the number of
Registrable Securities intended to be registered by such Shareholder), the
Company shall use commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities that the Company has been
so requested to register by all such Shareholders, to the extent requisite to
permit the disposition of the Registrable Securities so to be registered,
provided that (i) if such registration involves an underwritten Public Offering,
all such Shareholders requesting to be included in the Company’s registration
must sell their Registrable Securities to the underwriters selected as provided
in Section 2.05(f)(i) on the same terms and

 

7

--------------------------------------------------------------------------------


 

conditions as apply to the Company or the Registering Shareholders, as
applicable, and (ii) if, at any time after giving notice of its intention to
register any Class A Common Shares pursuant to this Section 2.02(a) and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
securities, the Company shall give notice to all such Shareholders and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration.  No registration effected under
this Section 2.02 shall relieve the Company of its obligations to effect a
Demand Registration to the extent required by Section 2.01 or a Shelf
Registration to the extent required by Section 2.03.  The Company shall pay all
Registration Expenses in connection with each Piggyback Registration.

 

(b)                   If a Piggyback Registration involves an underwritten
Public Offering (other than any Demand Registration, in which case the
provisions with respect to priority of inclusion in such offering set forth in
Section 2.01(e) shall apply) and the managing underwriter advises the Company
that, in its view, the number of Shares that the Company and such Shareholders
intend to include in such registration exceeds the Maximum Offering Size, the
Company shall include in such registration, in the following priority, up to the
Maximum Offering Size:

 

(i)                                               first, so much of the Class A
Common Shares proposed to be registered for the account of the Company or the
person for whom such registration is being undertaken as would not cause the
offering to exceed the Maximum Offering Size,

 

(ii)                                            second, all Registrable
Securities requested to be included in such registration by any Shareholders
pursuant to Section 2.02 and other holders of Class A Common Shares that have
piggyback registration rights in connection therewith (allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata among such
Shareholders on the basis of the relative number of shares of Registrable
Securities so requested to be included in such registration by each), and

 

(iii)                                         third, any securities proposed to
be registered for the account of any other Persons with such priorities among
them as the Company shall determine.

 

Section 2.03.  Shelf Registration.  (a) At any time when the Company is eligible
to use Form S-3, Monarch may request the Company to effect a registration of the
Registrable Securities under a Registration Statement pursuant to Rule 415 under
the Securities Act (or any successor rule) (a “Shelf Registration”).  The
Company shall only be required to effectuate one Public Offering from such Shelf
Registration (an “Underwritten Takedown”) within any six-month period, which
offering shall be deemed a Demand Registration,

 

8

--------------------------------------------------------------------------------


 

and may only be requested by Monarch.  The provisions of Section 2.01 shall
apply mutatis mutandis to such Underwritten Takedown, with references to “filing
of the registration statement” or “effective date” being deemed references to
filing of a prospectus or supplement for such offering and references to
“registration” being deemed references to the offering; provided that
Registering Shareholders shall only include Shareholders whose Registrable
Securities are included in such Shelf Registration or may be included therein
without the need for an amendment to such Shelf Registration (other than an
automatically effective amendment).  So long as the Shelf Registration is
effective, no Shareholder may request any Demand Registration pursuant to
Section 2.01.

 

(b)                   If the Company shall receive a request from Monarch that
the Company effect a Shelf Registration, then the Company shall promptly give
notice of such requested registration at least 5 Business Days prior to the
anticipated filing date of the registration statement relating to such Shelf
Registration to the other Shareholders and thereupon shall use its commercially
reasonable efforts to effect, as expeditiously as possible, the registration
under the Securities Act of:

 

(i)                                               all Registrable Securities for
which Monarch have requested registration under this section, and

 

(ii)                                            all other Registrable Securities
of the same class as those requested to be registered by the Requesting
Shareholder that any Shareholders have requested the Company to register by
request received by the Company within 3 Business Days after such Shareholders
receive the Company’s notice of the Shelf Registration,

 

all to the extent necessary to permit the registration of the Registrable
Securities so to be registered on such Shelf Registration.

 

(c)                    The Company shall pay all Registration Expenses in
connection with each Shelf Registration.

 

(d)                   At any time prior to the effective date of the
registration statement relating to such Shelf Registration, Monarch may revoke
such request, without liability to any of the other Registering Shareholders, by
providing a notice to the Company revoking such request.

 

(e)                    The Company shall use its commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the prospectus forming a part thereof to be
usable by the Shareholders until the date as of which there are no Registrable
Securities outstanding or the Company is no longer eligible to use Form S-3
(such period, the “Shelf Period”).

 

9

--------------------------------------------------------------------------------


 

(f)                     Upon notice to the Requesting Shareholder, the Company
may suspend use of the Shelf Registration Statement (a “Suspension Event”) 
pursuant to this Section 2.03 (a) at any time during Quarterly Blackouts and
(b) at any other time, for a reasonable time specified in the notice but not
exceeding 90 days in the aggregate during any period of twelve consecutive
months in the case of this clause (b) (which period may not be extended or
renewed), in each case if either of the following conditions is present: (i) the
Company determines that effecting the registration would materially and
adversely affect an offering of securities of such Company the preparation of
which had then been commenced or (ii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company.

 

Section 2.04.  Lock-Up Agreements.  If any registration of Registrable
Securities shall be effected in connection with a Public Offering if requested
by the managing underwriter or any other public offering of Class A Common Stock
by the Company, neither the Company nor any Shareholder shall effect any public
sale or distribution, including any sale pursuant to Rule 144, of any Class A
Common Shares or other security of the Company (except as part of such Public
Offering) during the period beginning 5 days prior to the effective date of the
applicable registration statement or, in the case of a Shelf Registration, 5
days prior to launch of the offering or such later date when the Shareholder
receives notice thereof and ending upon the earlier of (i) such time as the
Company and the lead managing underwriter shall agree and (ii) 90 days after the
pricing thereof (such period, the “Lock-Up Period” for the applicable
registration statement). In addition, in connection with any Public Offering,
the Company and the Shareholders will execute any lock-up agreement reasonably
requested by the managing underwriter for a period not exceeding the Lock-Up
Period.

 

Section 2.05.  Registration Procedures.  Whenever Shareholders request that any
Registrable Securities be registered pursuant to Section 2.01, 2.02, or 2.03
subject to the provisions of such Sections, the Company shall use commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as practicable, and, in connection with any such request:

 

(a)                   The Company shall prepare and file with the SEC a
registration statement on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate and which form shall be available
for the sale of the Registrable Securities to be registered thereunder in
accordance with the intended method of distribution thereof, and use
commercially reasonable efforts to cause such filed registration statement to
become and remain effective for a period of not less than 30 days, or in the
case of a Shelf Registration, until such time as all of the Registrable
Securities of the Shareholders included in such registration statement shall
have actually been sold thereunder or cease to be Registrable

 

10

--------------------------------------------------------------------------------


 

Securities).  Any such registration statement shall be an automatically
effective registration statement to the extent permitted by the SEC’s rules and
regulations.

 

(b)                   Prior to filing a registration statement or prospectus or
any amendment or supplement thereto (other than any report filed pursuant to the
Exchange Act that is incorporated by reference therein), the Company shall, if
requested, furnish to each participating Shareholder and each underwriter, if
any, of the Registrable Securities covered by such registration statement copies
of such registration statement as proposed to be filed, and thereafter the
Company shall furnish to such Shareholder and underwriter, if any, such number
of copies of such registration statement, each amendment and supplement thereto
(in each case including all exhibits thereto and documents incorporated by
reference therein), the prospectus included in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the
Securities Act and such other documents as such Shareholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Shareholder.

 

(c)                    After the filing of the registration statement, the
Company shall (i) cause the related prospectus to be supplemented by any
required prospectus supplement, and, as so supplemented, to be filed pursuant to
Rule 424 under the Securities Act, (ii)comply with the provisions of the
Securities Act with respect to the disposition of all Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Shareholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

 

(d)                   The Company shall use commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Shareholder holding such Registrable
Securities reasonably (in light of such Shareholder’s intended plan of
distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Shareholder to consummate the disposition of the
Registrable Securities owned by such Shareholder, provided that the Company
shall not be required to (A)  qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 2.05(d), (B) subject itself to taxation in any such jurisdiction or (C)
 consent to general service of process in any such jurisdiction.

 

11

--------------------------------------------------------------------------------


 

(e)                    The Company shall immediately notify each Shareholder
holding such Registrable Securities covered by such registration statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Shareholder and
file with the SEC any such supplement or amendment.

 

(f)                     (i) Monarch shall have the right to select an
underwriter or underwriters in connection with any Public Offering resulting
from its exercise of a Demand Registration (including any Underwritten
Takedown), which underwriter shall be reasonably acceptable to the Company and
(ii) the Company shall select an underwriter or underwriters in connection with
any other Public Offering.  In connection with any Public Offering, the Company
shall enter into customary agreements (including an underwriting agreement in
customary form) and take such all other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Public Offering.

 

(g)                    In any Demand Registration or Public Offering, upon
execution of confidentiality agreements in form and substance reasonably
satisfactory to the Company, the Company shall make available for inspection by
any Shareholder and any underwriter participating in any disposition pursuant to
a registration statement being filed by the Company pursuant to this
Section 2.05 and any attorney, accountant or other professional retained by any
such Shareholder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any Inspectors in connection with such registration statement. 
Each Shareholder agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in the Class A Common Shares
unless and until such information is made generally available to the public. 
Each Shareholder further agrees that, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, it shall give notice to
the Company and allow the Company, at its expense, to undertake appropriate
action to prevent disclosure of the Records deemed confidential.

 

(h)                   In any Demand Registration or Public Offering, the Company
shall use commercially reasonable efforts to furnish to each such underwriter,
if any, a signed counterpart, addressed to such underwriter, of (i) an opinion
or opinions of

 

12

--------------------------------------------------------------------------------


 

counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants or independent auditors (and, if
necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the applicable registration statement), each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as the managing underwriter therefore
reasonably requests.

 

(i)                       The Company shall otherwise use commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document covering a period of
12 months, beginning within three months after the effective date of the
registration statement, which earnings statement satisfies the requirements of
Rule 158 under the Securities Act.

 

(j)                      The Company may require each Shareholder promptly to
furnish in writing to the Company such information regarding the distribution of
the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required in connection with
such registration.

 

(k)                   Each Shareholder agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 2.05(e) or any Suspension Event, such Shareholder shall forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Shareholder’s receipt
of the copies of the supplemented or amended prospectus contemplated by
Section 2.05(e) or the end of the Suspension Event, and, if so directed by the
Company, such Shareholder shall deliver to the Company all copies, other than
any permanent file copies then in such Shareholder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice.  If the Company shall give such notice under Section 2.05(e), the
Company shall extend the period during which such registration statement shall
be maintained effective (including the period referred to in Section 2.05(a)) by
the number of days during the period from and including the date of the giving
of notice pursuant to Section 2.05(e) to the date when the Company shall make
available to such Shareholder a prospectus supplemented or amended to conform
with the requirements of Section 2.05(e).

 

(l)                       The Company shall use commercially reasonable efforts
to list all Registrable Securities covered by such registration statement on any
securities exchange or quotation system on which any of the Registrable
Securities are then listed or traded.

 

13

--------------------------------------------------------------------------------


 

(m)               In connection with any Demand Registration or Public Offering,
the Company shall have appropriate officers of the Company (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, (ii) take other actions to obtain ratings for any Registrable
Securities and (iii) otherwise use their reasonable efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

 

Notwithstanding anything to the contrary set forth above, the Company shall have
no obligation to prepare any prospectus supplement, participate in any due
diligence, execute any agreements or certificates or deliver legal opinions or
obtain comfort letters in connection with sales off a Shelf Registration
Statement except in connection with a Public Offering.

 

Section 2.06.  Free Writing Prospectuses.  Each Shareholder holding Registrable
Securities agrees not to use any free writing prospectus unless so provided by
the Company.

 

ARTICLE 3
INDEMNIFICATION AND CONTRIBUTION

 

Section 3.01.  Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Shareholder beneficially owning any Registrable
Securities covered by a registration statement, its officers, directors,
employees, partners and agents, and each Person, if any, who controls such
Shareholder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) (“Damages”) caused by or relating to
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement or prospectus relating to the Registrable Securities
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus or free-writing prospectus
(as defined in Rule 405 under the Securities Act), or caused by or relating to
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by such Shareholder or on such
Shareholder’s behalf expressly for use therein.  The Company also agrees to
indemnify any underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act on

 

14

--------------------------------------------------------------------------------


 

substantially the same basis as that of the indemnification of the Shareholders
provided in this Section 3.01.

 

Section 3.02.  Indemnification by Participating Shareholders.  Each Shareholder
holding Registrable Securities included in any registration statement agrees,
severally but not jointly, to indemnify and hold harmless the Company, its
officers, directors and agents and each Person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
to such Shareholder, but only with respect to information furnished in writing
by such Shareholder or on such Shareholder’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus or
free-writing prospectus.  Each such Shareholder also agrees to indemnify and
hold harmless underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 3.02.  As a condition to including Registrable
Securities in any registration statement filed in accordance with Article 2, the
Company may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar securities. 
No Shareholder shall be liable under this Section 3.02 for any Damages in excess
of the net proceeds realized by such Shareholder in the sale of Registrable
Securities of such Shareholder to which such Damages relate.

 

Section 3.03.  Conduct of Indemnification Proceedings.  If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify.  In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood that, in connection with any
proceeding

 

15

--------------------------------------------------------------------------------


 

or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred.  In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties. 
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

 

Section 3.04.  Contribution.  If the indemnification provided for in this
Article 3 is unavailable to the Indemnified Parties in respect of any Damages,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Damages (i) as between the Company and the Shareholders
holding Registrable Securities covered by a registration statement on the one
hand and the underwriters on the other, in such proportion as is appropriate to
reflect the relative benefits received by the Company and such Shareholders on
the one hand and the underwriters on the other, from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company and such Shareholders on the
one hand and of such underwriters on the other in connection with the statements
or omissions that resulted in such Damages, as well as any other relevant
equitable considerations and (ii) as between the Company on the one hand and
each such Shareholder on the other, in such proportion as is appropriate to
reflect the relative fault of the Company and of each such Shareholder in
connection with such statements or omissions, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and
such Shareholders on the one hand and such underwriters on the other shall be
deemed to be in the same proportion as the total proceeds from the offering (net
of underwriting discounts and commissions but before deducting expenses)
received by the Company and such Shareholders bear to the total underwriting
discounts and commissions received by such underwriters, in each case as set
forth in the table on the cover page of the prospectus.  The relative fault of
the Company and such Shareholders on the one hand and of such underwriters on
the other shall be determined by reference to, among other things,

 

16

--------------------------------------------------------------------------------


 

whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and such Shareholders or by such underwriters.  The
relative fault of the Company on the one hand and of each such Shareholder on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

The Company and the Shareholders agree that it would not be just and equitable
if contribution pursuant to this Section 3.03 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. 
The amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 3.03, no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any Damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and no Shareholder shall be required to contribute
any amount in excess of the amount by which the total price at which the
Registrable Securities of such Shareholder were offered to the public (less
underwriters’ discounts and commissions) exceeds the amount of any Damages that
such Shareholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Each Shareholder’s obligation to
contribute pursuant to this Section 3.03 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.

 

Section 3.05.  Participation in Public Offering.  No Shareholder may participate
in any Public Offering hereunder unless such Shareholder (a) agrees to sell such
Shareholder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably

 

17

--------------------------------------------------------------------------------


 

required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

 

Section 3.06.  Cooperation by the Company.  If any Shareholder shall transfer
any Registrable Securities pursuant to Rule 144, the Company shall cooperate, to
the extent commercially reasonable, with such Shareholder and shall provide to
such Shareholder such information reasonably required to comply with Rule 144 as
such Shareholder shall reasonably request.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.01.  Binding Effect; Assignability; Benefit.  (a) This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.  Any
Shareholder that (i) ceases to own beneficially any Registrable Securities or
(ii) notifies the Company in writing that it is terminating its participation in
this Registration Rights Agreement shall cease to be bound by or have the
benefit of the terms hereof (other than (x) the provisions of Sections 3.01,
3.02, 3.03, 3.04 and 3.06 applicable to such Shareholder with respect to any
offering of Registrable Securities completed before the date such Shareholder
ceased to own any Registrable Securities and (y) Sections  4.02, 4.04, 4.05,
4.06 and 4.07).

 

(b)                   Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by any
party hereto pursuant to any Transfer of Class A Common Shares or otherwise,
except that any Permitted Transferee shall (unless already bound hereby) execute
and deliver to the Company an agreement to be bound by this Agreement in the
form of Exhibit A hereto and shall thenceforth be a “Shareholder”.

 

(c)                    Nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties hereto, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

Section 4.02.  Notices.  All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission,

 

if to the Company to:

 

Arch Coal, Inc.
One CityPlace Drive

Suite 300,

 

18

--------------------------------------------------------------------------------


 

St. Louis, Missouri 63141

Attention: Robert Jones

Fax: 314 994 2736

 

with a copy to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attention:  Michael P. Kaplan
Fax: (212) 701-5111

 

if to any Shareholder, at the address for such Shareholder listed on the
signature pages below or otherwise provided to the Company as set forth below.

 

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt. 
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile transmissions.

 

Any Person that becomes a Shareholder after the date hereof shall provide its
address and fax number to the Company.

 

Section 4.03.  Waiver; Amendment.  (a) No provision of this Agreement may be
amended, waived or otherwise modified except by an instrument in writing
executed by the Company with approval of the Board and Shareholders holding at
least a majority of the outstanding Registrable Securities held by the parties
hereto at the time of such proposed amendment or modification.

 

(b)                                 In addition, any amendment or modification
of any provision of this Agreement that would adversely affect Monarch
disproportionately compared to other Shareholders may be effected only with the
consent of Monarch.

 

Section 4.04.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflicts of laws rules of such state.

 

Section 4.05.  Jurisdiction.  The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated

 

19

--------------------------------------------------------------------------------


 

hereby shall be brought in any state or federal court in The City of New York,
Borough of Manhattan, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any case of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient form.  Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.  Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 4.02 shall be deemed effective service of process on such
party.

 

Section 4.06.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 4.07.  Specific Enforcement.  Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

 

Section 4.08.  Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto. 
Until and unless each party has received a counterpart hereof signed by the
other party hereto, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

 

Section 4.09.  Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto
with respect to the subject matter hereof and thereof.

 

20

--------------------------------------------------------------------------------


 

Section 4.10.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

Section 4.11  Restrictions on Transfer. Notwithstanding anything to the contrary
contained herein, by execution and delivery of this Agreement, each Shareholder
agrees that it will not directly or indirectly, in any single transaction or
series of related transactions Transfer “beneficial ownership” (as such term is
defined in Rule 13d-3 or 13d-5 of the Exchange Act) of any Class A Common Shares
to any person that engages, directly or indirectly through controlled
affiliates, in the coal mining, production or sales business; provided, however,
that the foregoing restriction shall not apply to (i) market transactions in
which a Shareholder is not aware of the identity of the purchaser of such shares
or (ii) distributions to, or redemptions by, investors in any Shareholder or any
investment fund or account managed by any Shareholder or one of its affiliates.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

 

Name: Robert G. Jones

 

 

Title:   Senior Vice President — Law, General Counsel and Secretary

 

 

 

MONARCH ALTERNATIVE SOLUTIONS MASTER FUND LTD

 

MONARCH CAPITAL MASTER PARTNERS III LP

 

MCP HOLDINGS MASTER LP

 

MONARCH DEBT RECOVERY MASTER FUND LTD

 

P MONARCH RECOVERY LTD

 

 

 

BY:

MONARCH ALTERNATIVE CAPITAL LP, AS INVESTMENT MANAGER

 

 

 

By:

/s/ Andrew J. Herenstein

 

 

Name: Andrew J. Herenstein

 

 

Title:   Managing Principal

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of November 17, 2016 (the “Registration
Rights Agreement”) among Arch Coal, Inc. and the Shareholders party thereto, as
the same may be amended from time to time.  Capitalized terms used, but not
defined, herein shall have the meaning ascribed to such terms in the
Registration Rights Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights’ Agreement as of the date hereof and shall have
all of the rights and obligations of a “Shareholder” thereunder as if it had
executed the Registration Rights Agreement [and all of the rights and
obligations of “Monarch” thereunder].  The Joining Party hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:                   ,       

 

 

[NAME OF JOINING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

2

--------------------------------------------------------------------------------